t c summary opinion united_states tax_court victor a edwards petitioner v commissioner of internal revenue respondent docket no 28099-15s filed date melissa d skilliter for petitioner gary r shuler jr for respondent summary opinion wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 code as amended in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner’s correct filing_status for the taxable_year was married_filing_separately and that as a result petitioner has a deficiency of dollar_figure in federal_income_tax for that year respondent also determined that petitioner for that taxable_year is liable for an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioner argues that his correct filing_status for was married_filing_jointly the issues for decision are whether petitioner filed a valid joint_return for himself and his then spouse for the taxable_year and whether petitioner is liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the parties’ stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner was a resident of ohio petitioner and sharon edwards were married in they adopted two minor children during and on date petitioner filed a complaint for divorce in ohio state court however with the exception of two weeks from the end of june to the middle of date petitioner ms edwards and their children shared a home during although divorce proceedings were ongoing petitioner and ms edwards remained married on date on date ms edwards sent petitioner a text proposing to file a joint federal_income_tax return for the taxable_year and then to split the resulting refund they agreed to discuss the possibility of filing a joint_return when she returned to their shared home that evening on date petitioner filed a joint federal_income_tax return return for the taxable_year for himself and ms edwards the return was prepared by karl harris petitioner’s longtime tax_return_preparer although mr harris had prepared returns for petitioner and ms edwards for several years ms edwards had never met with or spoken to mr harris in prior years petitioner and ms edwards followed a course of conduct under which petitioner with his wife’s actual or implied consent would provide all of the couple’s tax information to mr harris who would then use it to prepare a return ms edwards did not expressly provide her tax information such as her form_w-2 wage and tax statement for petitioner to use in preparing a return for the taxable_year instead petitioner provided mr harris with a copy of ms edwards’ form_w-2 that was mailed to their shared residence in prior years ms edwards had not throughly reviewed the couple’s tax returns before they were submitted however she would sign an authorization for the return to be submitted on her behalf which petitioner would return to mr harris before the return was submitted ms edwards was not provided with a copy of the taxable_year return and she did not sign the return or any other authorization before petitioner had the return filed on the purported joint_return petitioner reported wage income of dollar_figure of which dollar_figure was attributable to ms edwards and dollar_figure was earned by petitioner the irs processed petitioner’ sec_2013 return and issued mr and ms edwards a refund check in date for dollar_figure which mr edwards cashed during their marriage petitioner and ms edwards had separate bank accounts during the pendency of their divorce petitioner and ms edwards were jointly responsible for certain household expenses and petitioner felt that ms edwards owed him money because she had not paid her share of these expenses petitioner did not immediately inform ms edwards that he had filed the return or that he had received a refund and he did not share any of the refund with her on date ms edwards sent petitioner an additional text message inquiring about whether they should file a joint_return for the taxable_year petitioner responded that ms edwards should talk to the judge about it on date ms edwards electronically filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for the taxable_year throughout the summer of attorneys for petitioner and ms edwards exchanged emails concerning the divorce proceedings through the summer ms edwards apparently believed that petitioner had filed a married_filing_separately return on his own behalf for on which he had claimed both of the couple’s children as his dependents an ohio state court entered a divorce decree for petitioner and ms edwards on date the divorce decree did not mention their tax status for the taxable_year under the divorce decree both petitioner and ms edwards maintained control_over their respective bank accounts petitioner retained the claimed tax_refund for on date ms edwards tried to file a married_filing_separately return for the tax_year using a copy of her form_w-2 that she obtained online the irs rejected that return ms edwards wrote a letter to the irs in which she indicated that she now believed that petitioner had filed a return for her for the tax_year on date ms edwards sent petitioner a text asking whether he had filed a return using her social_security_number petitioner responded y ou don’t need to file on date the irs received a form_1040 u s individual_income_tax_return from ms edwards which reflected a married filing separate status and which claimed both marital children as dependents on date the irs informed ms edwards that its records showed that she had now submitted two income_tax returns for the irs requested that ms edwards explain whether she filed two returns and indicate her filing_status ms edwards’ reply indicated that she did not file more than one federal_income_tax return for that her filing_status was married_filing_separately and that petitioner had used her social_security_number without her knowledge ms edwards provided respondent with a form identity theft affidavit because ms edwards filed a separate_return respondent determined that petitioner’s correct filing_status for the taxable_year was married_filing_separately accordingly respondent removed wages federal_income_tax withholding and a personal_exemption attributable to ms edwards from petitioner’s return respondent also disallowed petitioner’s claimed dependency_exemptions for the two children an earned_income_tax_credit and claimed charita- ble contributions and he also made certain corresponding computational adjust- ments the changes to petitioner’s return resulted in a determined deficiency in federal_income_tax of dollar_figure and a penalty under sec_6662 of dollar_figure petitioner timely filed a petition in response to the notice_of_deficiency the only issue he raised in the petition at trial and on brief is whether he filed a valid joint tax_return for the taxable_year before trial respondent amended the answer to assert an increased sec_6662 accuracy-related_penalty in the total amount of dollar_figure i burden_of_proof discussion as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 in this case there is a presumption against a finding that petitioner and ms edwards filed a joint_return for the taxable_year arising from respondent’s determination that ms edwards did not consent to the filing of a joint_return see 35_tc_747 pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue petitioner has neither asserted nor demonstrated that he satisfies the requirements of sec_7491 to shift the burden_of_proof onto respondent with respect to any factual issue consequently the burden_of_proof remains on petitioner ii joint_return sec_6013 permits a husband and wife to file a joint_return spouses who elect to file a joint_return for a tax_year are required to compute their tax on the aggregate income of both spouses and both spouses are jointly and severally liable for all tax due see sec_6013 harrington v commissioner tcmemo_2012_285 at married_filing_jointly status does not apply to a return unless both spouses intend to make a joint_return 327_f2d_98 4th cir rev’g on other grounds 39_tc_734 although both spouses are required to sign the joint_return the failure of one spouse to sign does not necessarily negate the intent to file a joint_return by the nonsigning spouse 56_tc_1 hennen v commissioner t c pincite see sec_1_6013-1 income_tax regs whether an income_tax return is a joint_return or a separate_return of the other spouse is a question of fact harrington v commissioner at citing 27_tc_270 aff’d 251_f2d_44 8th cir the focus of our inquiry is whether ms edwards intended to file and be bound by the return in question see 780_f2d_561 6th cir aff’g in part rev’g in part tcmemo_1984_310 the courts have considered various factors in determining whether a nonsigning spouse intended to file a joint_return including whether the returns were prepared pursuant to an established practice of preparing and filing a joint_return whether the nonsigning spouse failed to object to the filing of a joint_return whether an affirmative act was taken indicating an intention to file other than jointly whether one spouse entirely relied on the other spouse to file returns whether the spouse examined returns presented for a signature whether separate returns were filed whether the returns included the income and deductions of the nonsigning spouse and and whether the nonsigning spouse was aware of the contents of the purported returns see eg estate of campbell v commissioner t c pincite 10_tc_859 aff’d per curiam 175_f2d_240 6th cir boyle v commissioner tcmemo_1994_294 evans v commissioner tcmemo_1982_ crew v commissioner tcmemo_1982_535 we find that petitioner has not carried his burden of showing that he and ms edwards agreed to file a joint_return for the taxable_year we did not find the testimony of either petitioner or ms edwards entirely credible however of the basis of their communications and ms edwards’ subsequent actions with regard to her tax_return the court concludes that petitioner and ms edwards did not actually agree to file a joint_return for we first note that the purported joint_return was prepared in a somewhat different manner than had been the case of prior years see estate of campbell v commissioner t c pincite finding that a spouse intended to file a joint_return notwithstanding a lack of her signature where the return was prepared in a similar manner to those of prior years boyle v commissioner tcmemo_1994_294 while the same tax preparer was employed as in prior years the preparer interacted only with petitioner and relied on information petitioner provided even if she did not throughly review the returns ms edwards had previously at least signed a filing authorization for the returns before they were filed the lack of any signature by ms edwards for the return is inconsistent with an agreement to file a joint_return with petitioner for that year boyle v commissioner tcmemo_1994_294 several of the subsequent steps taken by ms edwards also indicate that she did not consent to a joint_return or believe that a joint_return had been or was being filed on her behalf ms edwards was evidently aware of her responsibility to file a return for almost two months after petitioner filed the purported joint_return ms edwards sent a text message to further inquire about the possibility of filing a joint_return petitioner alleges that he informed ms edwards that a joint_return had been filed and that he was keeping the tax_refund money to compensate for her alleged failure to contribute to household expenses he testified that his response of talk to the judge about it reflected the parties’ understanding that a joint_return had been filed nevertheless contemporary documents clearly establish that on date ms edwards requested an extension of time from the internal_revenue_service to file her return for the taxable_year the court finds that the date text message and the entire record indicate that ms edwards was unaware that petitioner had filed a joint_return for subsequent communications between attorneys for ms edwards and petitioner indicate that ms edwards likely believed that petitioner had filed a separate_return on which he claimed their children as dependents after their divorce was finalized ms edwards filed her own separate_return see springmann v commissioner tcmemo_1987_474 54_tcm_592 finding that no joint_return was intended where taxpayer filed a separate_return after previously expressing willingness to file joint_return we determine that ms edwards’ course of conduct demonstrates that she did not actually agree to file a joint_return with petitioner that she was unaware of the contents of the return filed and that she did not intend to be bound by the return her husband filed shea v commissioner f 2d pincite accordingly petitioner’s correct filing_status for the taxable_year was married_filing_separately see sec_1 iii accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment of income_tax that is attributable among other things to negligence or any substantial_understatement_of_income_tax sec_6662 and b and negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the code for individuals an understatement of 2petitioner’s counsel apparently contends that ms edwards’ testimony was contradictory on this point counsel would interpret those emails to mean that she knew that a joint_return was filed the court reads them to just indicate that she thought he claimed the dependency_exemptions if she thought there was a joint_return for this wouldn’t be a negotiation point income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 see also rule a as to the increase in the penalty amount of dollar_figure arising from respondent’s amended answer respondent met this burden by showing that petitioner’s correct filing_status for was married_filing_separately rather than married_filing_jointly the understatement of income_tax attributable to that improper filing_status exceeds both dollar_figure and of the tax required to be shown on each return the burden thus shifts to petitioners to establish that the penalty does not apply see higbee v commissioner t c pincite sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it when the return was filed the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor in determining the existence of reasonable_cause is the taxpayer’s effort to ascertain her correct_tax liability circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id we find that petitioner acted with reasonable_cause and good_faith with respect to his decision on date given the facts as they existed on that date and the tacit consent doctrine see shea v commissioner f 2d pincite hennen v commissioner t c pincite ms edwards’ email had suggested that the filing of a joint_return which would facilitate achieving the lowest overall combined tax would be advantageous this fact and the couple’s past practice to file a return with a filing_status of married_filing_jointly help to explain petitioner’s action we note that the return was filed before some of the events occurred which might have alerted petitioner to the fact that ms edwards had not necessarily agreed to the filing of a joint_return he was married to ms edwards during all of and they had filed joint tax returns for prior years although we have found that ms edwards did not actually agree to file a joint_return with petitioner for the taxable_year their text messages indicate that her failure to do so was likely the result of poor communication and his failure to share the refund absent a divorce court order to do so that failure arose because of the dispute regarding her alleged failure to pay her share of household expenses given the contentious nature of their ongoing divorce proceeding this lapse in communication is understandable and does not necessarily indicate bad faith in complying with the tax laws accordingly the court determines that petitioner is not liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy-related_penalty under sec_6662
